Citation Nr: 1117997	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for dental disability due to trauma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 (psychiatric disorder) and May 2009 (dental) decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.  The Veteran requested a hearing before the Board; however, his representative withdrew that request in May 2010.  Likewise, he withdrew his appeal as to the claim of entitlement to service connection for dysentery in May 2010.  

In June 2004, the Veteran filed a claim for service connection for anxiety.  An examination indicated that the Veteran had PTSD, and service connection was denied for PTSD.  The issue on the cover page has been changed to entitlement to service connection for an acquired psychiatric disorder to better reflect the Veteran's contentions and the evidence in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.


The Veteran asserts that he has a psychiatric disorder as a result of experiences during service.  He was afforded a VA examination in August 2004 and PTSD was diagnosed.  However, the examiner did not state what traumatic event led to this condition.  The examiner did note that the Veteran did not report any combat experiences.  

A VA outpatient treatment record from February 2008 reflects diagnoses of PTSD, anxiety disorder and depression, not otherwise specified.  The Veteran has reported anxiety beginning in 1958 and submitted statements from friends and family indicating that he was different after service.  In light of the current psychiatric diagnoses and the lay evidence indicating that the Veteran has had psychiatric symptoms since service, a VA opinion addressing the relationship between the diagnosed psychiatric disorders and service is needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Veteran should be provided a VA mental disorders examination.  The existence of PTSD should also be addressed by the examiner, as well as the traumatic event causing PTSD if such is diagnosed.  

The Veteran has reported multiple stressors occurring during service that he contends may have resulted in him developing PTSD.  These stressors include: (1) Witnessing Lebanese children putting explosives in buckets near U.S. equipment; (2) Jumping off of a boat into water to bathe; (3) Seeing a Marine fall off a net into water between a landing craft and ship; (4) Having to jump between a boat and a landing craft in rough seas; (5) Witnessing snipers taking shots at U.S. fuel drums in Lebanon; and (6) Using a knife to kill a man in Lebanon who was trying to infiltrate the U.S. compound and stabbed the Veteran in the foot.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

The RO should determine which stressors are verified or consistent with the places, types, and circumstances of the Veteran's service (if related to fear of hostile military or terrorist activity).  This list of stressors should be provided to the VA mental disorders examiner who should address whether the Veteran has PTSD based upon any of these stressors.  

In an August 2007 decision, the RO noted that the Veteran's service-connected dental condition due to trauma encompassed "an undetermined number of teeth."  This disability is rated under Diagnostic Code 9913.  See 38 C.F.R. § 4.150 (2010).  That diagnostic code bases ratings upon which teeth are missing and whether the teeth are restorable by a suitable prosthesis.  Here, it is unclear which teeth are included in the service-connected disability.  It is also unclear if any of the missing teeth are restorable by a suitable prosthesis.  A March 2009 dental examination report notes that the maxillary complete denture is nonserviceable at this time.  While this comment suggests that all maxillary teeth can be replaced by denture, it is not entirely clear if the denture is nonserviceable due to problems with the device or that it is nonserviceable because of the condition of the Veteran's mouth.  On remand, the RO/AMC should determine which teeth are encompassed in the Veteran's service-connected dental disability (under 38 C.F.R. § 4.150) and provide the Veteran with a dental examination to determine if his missing teeth are restorable by a suitable prosthesis.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  If such examination is scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in East Orange, New Jersey, dating since September 2009.

2.  Compile a list of verified stressors; the list should also include any stressors that are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.

3.  After the development above has been completed to the extent possible, schedule the Veteran for a VA mental disorder examination, to determine whether the Veteran suffers from PTSD or any other mental disorder as a result of his service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should clearly identify all diagnosed mental disorders.  Then, with respect to each such diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is medically related to service.  If PTSD is diagnosed, the examiner should specify if the diagnosis is based upon any of the stressors described in the list provided by the RO/AMC; in any event, the examiner should specifically note which stressor(s) the diagnosis of PTSD is based upon. 

A complete rationale for all opinions expressed should be provided.  

4.  After the development requested in paragraph (1) has been completed to the extent possible, schedule the Veteran for a VA dental examination to determine the extent of his dental disability due to trauma.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on which missing teeth are restorable by suitable prosthesis.

5.  Determine the scope of the Veteran's service-connected dental disability due to trauma, to include which teeth are service-connected for purposes of 38 C.F.R. § 4.150, Diagnostic Code 9913.  If an additional medical opinion is needed, such can be requested along with the examination described in paragraph (4).  The Board notes the question is not whether treatment is warranted (which is the question that appears to have been addressed by the December 2009 VA opinion), but which teeth are missing as a result of bone loss of the maxilla or mandible due to trauma or disease such as osteomyelitis resulting from service. 

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


